Case 2:21-cv-01263-GMN-BNW Document 1-6 Filed 07/02/21 Page 1 of 7




         Exhibit D
Case 2:21-cv-01263-GMN-BNW Document 1-6 Filed 07/02/21 Page 2 of 7
                                                        Electronically Filed
                                                        6/2/2021 12:20 PM
                                                        Steven D. Grierson
                                                        CLERK OF THE COURT




                        Case Number: A-21-834407-C
Case 2:21-cv-01263-GMN-BNW Document 1-6 Filed 07/02/21 Page 3 of 7
Case 2:21-cv-01263-GMN-BNW Document 1-6 Filed 07/02/21 Page 4 of 7
Case 2:21-cv-01263-GMN-BNW Document 1-6 Filed 07/02/21 Page 5 of 7
Case 2:21-cv-01263-GMN-BNW Document 1-6 Filed 07/02/21 Page 6 of 7
Case 2:21-cv-01263-GMN-BNW Document 1-6 Filed 07/02/21 Page 7 of 7
